Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s submission filed on 09/05/2019 is duly acknowledged.
Claims 20-29 (originally presented) have been canceled by applicant’s current claim amendments.
Claims 1-19 and 30-37, as currently amended, are pending in this application, and have been examined on their merits in this action.
Priority
	This application has been filed as a CON of 16/022,452 (filed on 6/28/2018; now US10,881,098), which was a CON of 14/946,634 (filed on 11/19/2015; now US10,039,277), a DIV of parent US application 13/349,534 (filed on 01/12/2012; now US9,220,258) claiming ultimate priority to a US provisional application 61/461,049 filed on 01/12/2011.
Claim Objections
1.	Claims 1 and 30 (as amended) are objected to because of the following informalities:  claims 1 and 30 recite the limitation “culture media”, which appears to create ambiguity regarding a single type of “culture medium” or multiple “culture media” used for the process as claimed. 
Applicants are advised to amend instant claims (throughout) to recite the limitation as “culture medium”, or “medium” (instead of “media”) throughout the claims in order to avoid potential ambiguity.  Appropriate correction is required.
2.	Claim 11 (as amended) is objected to because of the following informalities: Claim 11 recites the limitation “mligament” in line 2, which should be amended to recite . Appropriate correction is required.
3.	Claims 2, 5, 14, 15, 19 and 34 (as amended) are objected to because of the following informalities: Claims recite the term “the tissue”, which should be amended to recite “the ligament tissue” instead, in order to provide clarity to the invention as claimed.  
Appropriate correction is required.
Claim Terms
The specification of parent US application 13/349,534 (on pages 6-7) discloses the following:
“Tissue or allograft sources may be cells, tissues, or organs from all types of
 organisms, including, but not limited to human, porcine, ovine, bovine, canine, equine,
 and others. In one embodiment, the source of the tissue or allograft is human. Potential allograft sources may include, but are not limited to, tissues of the eye, brain, heart, kidney, liver, intestine, bone, cartilage, skin, lung, thyroid, stomach, ligaments, tendons, or any other tissue and/or cell source that may require transplantation.  In one embodiment of the invention, the allograft may comprise bone and/or cartilage and/or meniscus tissue of the spine, scapula, humerus, radius, ulna, pelvis, femur, tibia, fibula, patella, talus, phalanges, or temporomandibular joint. In another embodiment, the allograft may be osteochondral tissue. Although the description herein may refer to allograft tissue, one of skill in the art appreciates that other tissues find use in the method. 
Once removed from the donor, the allograft is stored within the sterile tissue culture chamber including, but not limited to, the chamber described herein, for an extended period of time. In one embodiment, the allograft is stored at room temperature in culture media. In specific embodiments, the room temperature is between about 19°C and 27°C, including about 19°C, 20°C, 21 °C, 22°C, 23°C, 24°C, 25°C, 26°C, or about 26°C. In another embodiment, the allograft is stored at a temperature that is not less than about 12°C and not more than about 30°C.
As used herein, the term "culture media" refers to liquid, semi-solid, or solid media used to support tissue growth and/or preservation and/or development in a nonnative environment. Further, by culture media is meant a sterile solution that is capable of stabilizing and preserving the tissue in order to maintain its biological activity and sterility….”

Instant claims have been interpreted in light of the applicant’s disclosure and/or definitions of record hereinafter.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 1, 2, 5-19 and 30-37 (as currently amended) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bian et al (2008; Poster presented at 54th Annual meeting of the Orthopaedic Research Society; applicant’s IDS dated 09/05/2019, NPL citation C5) taken with Bian et al (full paper, J. Biomechanics, 2008; applicant's IDS dated 09/05/2019, NPL citation C1), Shimko et al (US 2009/0017439 A1; applicant’s IDS dated 09/05/2019, US patent citation A5) and Smith et al (US 2008/0113426 A1; applicant’s IDS dated 09/05/2019, US patent citation A4).
Claim 1 (as currently amended) is directed to “A process for ligament tissue preservation comprising storing the ligament tissue at room temperature in a container comprising culture media for from about 7 to about 70 days prior to implantation.”
Claim 30 (as currently amended) is directed to “A method for preserving ligament tissue at room temperature in a chamber comprising culture media prior to implantation, the method comprising: placing the ligament tissue in a chamber base, the chamber 5 100201717\V-1base configured to maintain the tissue and tissue preservation media; and forming a tissue preservation chamber by covering the chamber base with a lid to form a barrier to contaminants, the chamber comprising at least one filter, a media inlet coupled to at least one filter for maintaining a sterile environment inside the chamber, and a media outlet, the media outlet including a media outlet conduit that extends into the chamber to permit removal of media; wherein the media outlet comprises a one-way valve to prevent reentry of media exiting the chamber.”
See also the specific limitations of the dependent claims 2, 5-19 and 31-37, as amended/presented by applicants.
Claims are generally directed to a process for ligament tissue preservation (that may comprises an osteochondral tissue, or an allograft thereof) in light of applicant’s disclosure of storing the ligament tissue at room temperature (see periods of storage recited in the instant claims 5, 8, 14, 17 and 34, for examples) in a container (comprising a tissue preservation chamber such as specifically recited in instant claims 11-13, 30-33 and 37) comprising culture media (such as serum free medium as specifically recited in instant claims 10, 15, and 16) for from about 7 to about 70 days prior to implantation (in a subject in need thereof; see instant claim 19, in particular).
Bian et al (2008, Poster) disclose a process for long-term preservation of chondral and osteochondral explant disks from the femoral condyles of calves using tissue culture method (see title, “Materials and Methods”, figures 1-3, and section “Results”, in particular), wherein they disclose they disclose the use of a defined serum-free medium, CM (see section “Materials and Methods”, and cited references therein, in particular ref. [3]) for preserving or storing the osteochondral/chondral explants (i.e. under tissue culture conditions) at 4 °C and 37 °C for up to 42 days (see Study B, and results, in particular), and wherein they demonstrate the fact that, using DNA content as a parameter, “there was no significant cell death in both chondral and osteochondral explants during the culture periods as indicated by the steady cell content and cell viability staining” as shown in figure 3CD (that compares the results with day 0 tissue DNA contents, for example).  Their study also demonstrated the fact that presence of serum in the culture medium did not provide sustained viability of the stored osteochondral explants for the durations tested (when compared to day 0 with reference to the parameters such as equilibrium modulus and GAG contents; see figure 2A on right column).  In addition, they explicitly disclose the fact that “successful use of serum-free media is significant for clinical applications, reducing potential disease transmission as well as culture variability” (see section “Discussion”, in particular), and therefore provide a clear demonstration for the criticality of the serum-free tissue long-term preservation and maintenance of osteochondral tissues, at least between temperatures of 4 °C and 37 °C.  
	However, Bian et al (poster) do not explicitly disclose the preservation method: (1) wherein said osteochondral tissue is ligament tissue, and stored at room temperature, and the serum-free culture media comprises specific components as recited in instant claims 10 and 16 (although Bian et al disclose the reference [3] of Byers et al, 2006 for the serum-free culture medium composition used in their osteochondral tissue preservation method); (2) wherein the method further comprises storing the tissue in a tissue preservation chamber as recited in instant claims 11-13, 30-33 and 37, and implanting the tissue in a subject in need thereof following the storage at room temperature (see instant claim 19, in particular). 
Bian et al (2008, full paper) disclose the concept of using chemically defined, serum-free medium for long-term tissue culture storage of osteochondral tissue such as femoral cartilage tissue explants (see title, abstract, introduction, and section “Materials and Methods”, in particular) at 37 °C, wherein they disclose the use of a culture medium comprising DMEM with 1% ITS (i.e. insulin, transferrin and selenous acid), ascorbate, sodium pyruvate, proline and dexamethasone (including the steps of changing fresh medium periodically), and testing the viability of the explants using cell death staining technique (see page 1155, right column, figures 2F, 4E-F, in particular); wherein they disclose the fact that serum free culture medium was able to maintain native mechanical properties of juvenile bovine cartilage explants for up to 6 weeks (i.e. up to 42 days; see Figures 1-3, and sections “Results” and “Discussion”; entire page 1158 and last paragraph, in particular).  Thus, Bian et al clearly demonstrated the fact that chemically defined serum-free medium can be used for long-term preservation or storage and to preserve the mechanical and biochemical properties of the osteochondral tissue including full-thickness albeit under tissue culture conditions of 37 °C (see also disclosure on page 1158, right column, 2nd paragraph). 
	Shimko et al (2009) disclose compositions and methods for the preservation, storage and transport of implantable tissues, organs and cells that are to be harvested from suitable donor animals, stored for prolonged periods, and transported to the site of recipient implantation, all without significant loss of cellular viability, biological activity, and/or tissue integrity (see Abstract, Summary, [0009], [0012], [0043], [0059], and claims 5-9, 30, for instance), wherein they disclose the method comprising storing the mammalian tissue (including ligament tissue, or porcine cartilage tissue from intact osteochondral allografts that has been specifically exemplified; see Summary, [0009], [0059] and claims 5 and 30, for instance), at room temperature (such as about 15, 20, or about 25 degree C; see [0045], [0119], for instance; it is noted that instant disclosure does not explicitly define the term “Room temperature” per se; see also discussion above-“a temperature that is not less than about 12°C and not more than about 30°C”) in a suitable device or container (see [0110]-[0111], [0122], in particular for devices that employ one or more of infusion, irrigation, or peristaltic pumps, and/or means to maintain a desired temperature, under sterile conditions) comprising a suitable tissue viability-prolonging composition in combination with a commercially-available buffer, growth medium, diluent, or storage solution (see [0143], in particular) for a period of several days to several weeks, such as at least about 28 days, or about 41 or 42 days (see [0009], [0027], [0167]-[0168], and figures 3-4, in particular) prior to implantation, wherein the percent viability of the stored tissue is determined for each time point (see figure 3-4, for instance) using a standard live/dead fluoromicroscopic staining assay (see [0134], [0188], for instance) that employs biologic dyes such as 5-chloro-methylfluorescein diacetate and propidium iodide; wherein at least about 70% substantially viable (when tested for live/dead staining) after storage periods of about 21 or 42 days (i.e. prior to implantation; see claims 5-9, and figure 3-4, in particular), or wherein the cells retain at least about 60% of its initial viability for a storage period of about 60 days (see [0040], and claim 34, for instance) depending on the particular tissue or cell type; wherein the “spent” storage medium is replaced with “fresh” medium (see [0110], for instance) as per need; wherein the commercially available storage solution such as phosphate-buffered saline (i.e. isotonic solutions), or culture medium that can comprise for example, serum-free lymphocyte medium (AIM-V®; see [0068] on page 8, for instance), which may be further added with optional supplements including glucose, vitamins, antibiotics, antimycotics, antioxidants (such as ascorbic acid; see [0083]), steroids, insulin, trophic or growth factors such as TGF-beta-3 (see disclosure [0082], [0091], for instance); and wherein the method significantly increases the window of opportunity between harvest (from a suitable donor) and implantation of the stored tissue into a recipient host (see [0103], for instance).  
	Smith et al (2008) disclose advanced tissue engineering system that comprises bioreactor chamber assemblies (see abstract, figures 12-13, summary of the invention, and claims) for storage of various tissues including osteochondral tissues/grafts, etc. (see paragraphs [0124], [0136], [0140], claim 9, for examples) comprising device components such as a base, lid, media fluid outlet and inlet ports, etc. (see for example the proliferation chamber assembly, [0043]-[0063], for example), filter, valves, etc. (see [0115], [0118], claim 6, for examples), peel tape seals (taken as tamper evident seals) to insure sterility of the chamber (see [0102], for example), gas exchange means (see [0122], [0092], for examples), replacement or changing of culture medium periodically, etc. (see [0117], for example), biosensors and temperature control means in order to provide feedback and desired temperature for the tissue chamber (see [0004], 
Thus, given the detailed teachings of viable tissue preservation (including osteochondral tissues (or allografts containing ligamentary tissue as disclosed by Shimko et al, as discussed above) using defined, serum-free culture medium composition (see disclosure from Bian et al 2008 poster as well as Bian et al 2008, full paper, as discussed above) under suitable tissue culture conditions between the temperatures of 4 °C and 37 °C, wherein the viability of the preserved tissue was not significantly altered compared to day 0 viability, even after 42 days of storage (see discussion of Bian et al above, and Shimko et al, as discussed above for storage of osteochondral allografts including ligament tissue at room temperatures, such as between 15, 20, 25 or 30 degree C; see Shimko et al, paragraphs [0024], [0045] and [0119], claims 5-9 and 30, for instance), it would have been obvious to a person of ordinary skill in the art, at the time this invention was made, to store said osteochondral tissues, such as allografts comprising ligament tissue (as explicitly suggested by Shimko et al as discussed above) under tissue culture conditions using the same serum-free medium at any temperature between 4 °C and 37 °C (such as anywhere between 15 to 30 °C, i.e. at normal ambient or room temperatures; see applicant’s disclosure for “room temperature”; parent disclosure in US 13/349,534 on page 7, 2nd paragraph, for instance), for obvious reasons of simplicity and cost reductions, in addition to the explicit advantages of increased and/or sustained long-term functional viability of the osteochondral allografts and/or associated tissues stored for use in downstream clinical applications, as already suggested by the disclosure from both cited references of Bian et al, as well as Shimko et al, as taken with Shimko et al and Smith et al, with a reasonable expectation of success.  
Since, the motivation for using defined, serum-free culture medium (instead of serum containing medium) for improved preservation of mechanical and/or functional osteochondral allograft properties have been fully disclosed in the cited art of record (see both cited references of Bian et al, 2008 above, and Shimko et al for such allografts including ligament tissue), a person of ordinary skill in the art would have been motivated to use the same culture medium in a suitable container (i.e. using the tissue preservation system/device of Smith et al, for example) for storing viable osteochondral tissues at any given temperature between 4 and 37 °C, including especially in relation to ligament tissue preservation or storage per se, which is currently lacking on the record.
	Given the detailed teachings/suggestions in the cited art of record, the specific limitations of days of storage at room temperature (instant claims 5 and 34), specific parts and/or configurations of the device or tissue preservation chamber (instant claims 11-13, 30-32 and 37), and the steps of changing medium at different time points during the storage, would have been obvious and fully contemplated by a person of ordinary skill in the tissue culture and preservation art, as evidenced specifically by the disclosure of both cited references of Bian et al when taken with the disclosure from Shimko et al and Smith et al, as discussed above, unless evidences/data provided by applicants to the contrary.  The specific limitations of perfusion and/or lavaging allograft tissue using isotonic solution such as buffered saline, or rinsing by a culture medium, etc., would have been also deemed routine steps that are used in the cited art such as by Bian et al, Shimko et al, and Smith et al in order to prepare explants, and/or tissue for 
Thus, the invention as claimed does not distinguish itself over the combined teachings and/or suggestions of the cited prior art references of record, as discussed above.
2.	Claims 3 and 4 (as amended/presented) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bian et al (2008; Poster presented at 54th Annual meeting of the Orthopaedic Research Society; applicant’s IDS dated 09/05/2019, NPL citation C5) taken with Bian et al (full paper, J. Biomechanics, 2008; applicant's IDS dated 09/05/2019, NPL citation C1), Shimko et al (US 2009/0017439 A1; applicant’s IDS dated 09/05/2019, US patent citation A5) and Smith et al (US 2008/0113426 A1; applicant’s IDS dated 09/05/2019, US patent citation A4), as applied to claims 1, 2, 5-19 and 30-37 above, and further in view of Perrot et al (2003; IDS dated 09/05/2019, NPL citation C21).
	Claims 3 and 4 are specifically directed to “the process of claim 2, wherein testing for viability comprises assaying media withdrawn from said container (instant claim 3); and the process of claim 2, wherein testing for viability comprises adding a resazurin solution to the media and determining a fluorescence level, wherein increased fluorescence indicates higher cell viability” (instant claim 4).
	The detailed teachings and/or suggestions of Bian et al (2008 poster), taken with Bian et al (2008, full paper), Shimko et al and the disclosure from Smith et al, have been discussed above for the process of long-term tissue preservation comprising storing osteochondral tissues (including allograft containing ligament tissue)  in a viable state at any temperatures between 4 °C and 37 °C (that includes intervening room temperatures) using chemically defined, serum-free DMEM-based culture medium supplemented with dexamethasone (see especially teachings 
	However, the cited references do not explicitly disclose the use of a fluorescent staining method such as using resazurin for testing the spent medium in order to check the viability of tissue cells, as recited in instant claims 3 and 4 (although determination of degree of viability of the tissue cells using fluorescent dye staining and fluromicroscopic methods have been disclosed by Shimko et al, as discussed above).
	Perrot et al (2003), while disclosing the necessity of testing the tissue for viability prior to implantation (albeit corneal tissue; see page 13, last paragraph, in particular), disclose the advantages of using resazurin for this viability testing (see page 13, left column: "The use of resazurin has several advantages over existing methods as the technique is cheap, relatively simple, reproducible, non-toxic to cornea ..." and "Because resazurin assay is easy and safe for the technician, it might be appropriated to measure corneal viability before transplantation"; wherein a resazurin solution was added to the corneal tissue in a plate and incubated for six hours, after which the corneal tissue being tested were removed and the fluorescence level was determined in the supernatant (see page 9, section “Cornea viability test: Resazurin metabolism assay”, in particular). 
	Thus, given the detailed teachings and advantages of the resazurin metabolism assay for testing the viability of a tissue (by Perrot et al, as discussed above), it would have been obvious to a person of ordinary skill in the tissue preservation and/or storage art, at the time this invention was made, to modify the process of room temperature tissue storage/preservation in serum-free culture medium, as disclosed by both cited references of Bian et al (taken with Shimko et al and Smith et al), such that it employs the sensitive, nondestructive cytometric assay based on non-invasive assessment of tissue viability (such as osteochondral tissue, or allografts containing ligament tissue during long-term culture storage, as suggested by both references of Bian et al, and Shimko et al, above) prior to implantation in a subject in need thereof.  A person of ordinary skill in the art would be able to successfully use this method by assaying the medium withdrawn aseptically from the container or tissue preservation chamber (as disclosed in details by Smith et al, above) in order to determine the viability of stored tissue, and/or during prolonged storage periods, as desired depending on the tissue type and other related physiological conditions of said tissue.  Since, the simple test using fluorescence of the metabolic product resorufin provides a quick, sensitive and non-invasive method for determining the viability of stored or preserved tissue, without disturbing and/or destroying the tissue being stored or preserved, an artisan of ordinary skill in the art would have been motivated to combine such method steps in order to develop a superior and sensitive process for room temperature tissue preservation, prior to implantation, as demonstrated by Perrot et al when taken with the combined teachings and/or suggestions from Bian et al, Shimko et al, and Smith et al, as discussed above.  
	Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).




Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-19 and 30-37 (as amended/presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 16 of U.S. Patent No. 9,220,258 B2 (issued on December 29, 2015 to same inventors and assignees). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims 1 and 16 of the US patent ‘258 is also directed to essentially the same process for osteochondral tissue preservation or storage (that includes cartilaginous tissue as well as ligament, or allografts thereof, for instance; see disclosure in the parent application US 13/349,534, pages 6-7, for instance) at room temperature in a container, wherein the instant claims are deemed to be in a genus-species relationship, specifically in relation to the storage time period, viability, and the specific “culture media” used for said storing of the ligament tissue, as currently claimed (see also the prior art references above, especially Shimko et al., US 2009/0017439 A1, used in the prior art rejections as discussed above). Although, the instant claims are directed to a species (i.e. ligament tissue) of the osteochondral tissues to be preserved/stored using the claimed process, such would have been immediately obvious to a person of ordinary skill in the art as constituting or being an integral part of the intact osteochondral tissues and/or joint tissues in the body, for instance (see for instance, instant claim 17 as amended by applicants), and therefore an obvious variant of the process already patented. Since, the instant claims are co-extensive in scope, an ODP rejection is deemed proper.
Claims 1-19 and 30-37 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 16 of U.S. Patent No. 10,039,277 B2 (from US application 14/946,634; issued on August 7, 2018 to same inventors and assignees). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims 1 and 16 of the US patent ‘277 is also directed to essentially the same process for osteochondral tissue preservation or storage (that encompasses cartilaginous tissue from femoral condyles, and/or allografts comprising ligament tissue, for instance; see disclosure in the parent application US 13/349,534, pages 6-7, for instance) at room temperature in a container, wherein the instant claims are deemed to be in a genus-species relationship, specifically in relation to the storage time period, viability, and the specific “culture media” used for said storing of the ligament tissue, as currently claimed (see also the prior art references above, especially Shimko et al., US 2009/0017439 A1, used in the prior art rejections, as discussed above).  Although, the instant claims are directed to a species (i.e. ligament tissue) of the osteochondral tissues to be preserved/stored using the claimed process, such would have been immediately obvious to a person of ordinary skill in the art as constituting or being an integral part of the intact osteochondral tissues and/or joint tissues in the body, for instance (see for instance, instant claim 17, as amended by applicants), and therefore an obvious variant of the process already patented.  Since, the instant claims are co-extensive in scope, an ODP rejection is deemed proper.
3.	Claims 1-19 and 30-37 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 15 of U.S. Patent No. 10,881,098 B2 (from US application 16/022,452; issued on January 5, 2021 to same inventors and assignees). Although the claims at issue are not identical, they are not patentably distinct 
Conclusion
No claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657